DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 18-20 in the reply filed on 12/28/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “laser processing system 100” as described in paragraph [0022] of the specification. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the foam material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 2, however, the material is only described as a foam material in claim 3. For the purposes of examination, “the foam material” will be interpreted to mean any foam material. 
Claim 7 recites the limitation "the laser beam" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no laser beam previously mentioned in any of claims 7, 6, 2, or 1.  For the purposes of examination, “the laser beam” will be interpreted to mean any laser beam.
Regarding claim 19, the claim recites “within a surface protrusion” in line 3. Claim 18 previously recites that the second rotatable drum surface topography has “a plurality of surface protrusions.” It is unclear if “within a surface protrusion,” as recited in claim 19, refers to “a plurality of surface protrusions” or a new surface protrusion. For the purposes of examination this will be interpreted to mean any surface protrusion. To correct, change claim 19 to read, “The assembly of claim 18, and further comprising an under-material air delivery mechanism is positioned within the second drum and configured to direct air along an air flow path through at least one opening in the second drum positioned within one of the [[a]] surface protrusions .”
Claim 20 recites the limitation "the assembly of claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is drawn to a non-elected method claim and does not recite an assembly. Claim 20 is being interpreted as being dependent from claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6,599,612) modified by Wagner (US 6,739,024) and Piantoni (US 2017/0035618).
Regarding claim 1, Gray meets the claimed, an assembly for producing a well or reservoir in a material (Gray col. 5 lines 44-54 describe an apparatus used to perforate a web material using an energy source) with a laser processing system, (Gray col. 6 lines 42-43 teach the energy source in can be a laser) the assembly comprising: a housing wherein the housing has an exterior surface topography comprising a plurality of apertures (Gray col. 5 lines 16-20 teach that the forming drum (housing) has a forming structure with small apertures.)
Gray does not meet the claimed, a compression mechanism comprising an exterior surface topography having a plurality of surface protrusions thereon for compressing the material passing over at least one of the plurality of surface protrusions; and wherein the housing and the compression mechanism are spaced apart providing a gap there between for receiving a web of the material therein.
Analogous in the field of perforation assemblies, Wagner meets the claimed, a compression mechanism comprising an exterior surface topography having a plurality of surface protrusions thereon for compressing the material passing over at least one of the plurality of surface protrusions; (Wagner col. 5 lines 10-26 teach a positive roller (compression mechanism) with projections (protrusions) that compresses a web material) and wherein the housing and the compression mechanism are spaced apart providing a gap there between for receiving a web of the material therein (Wagner col. 5 lines 10-26 teach a positive roller (compression mechanism) with  pushes against a corresponding negative roller (housing) to compress a web material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the laser processing system of Gray with the compression mechanism of Wagner in order to produce protrusions in the web material, see Wagner col. 5 lines 18-25.
Gray teaches a laser inside the housing, see Gray col. 5 lines 1-13 and col. 6 lines 40-44, however, Gray does not specifically disclose a galvo system and does not meet the claimed, configured to receive a galvo therein.
Analogous in the field of laser processing, Piantoni meets the claimed, configured to receive a galvo therein (Piantoni [0038] and [0062] teaches a galvo system can be provided within a conveyor (housing) to transmit a laser beam.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the laser processing system of Gray with the galvo system of Piantoni in order to direct the laser beam towards the cutting zone, see Piantoni [0038].
 the assembly of claim 1, wherein the housing is a first rotatable drum (Gray col. 5 lines 1-9 teach the forming drum (housing) rotates) and the compression mechanism is a second rotatable drum (Wagner col. 5 lines 10-26 teach the positive and negative rollers (housings), rollers meet the broadest reasonable interpretation of a rotatable drum.)
Regarding claim 8, Gray meets the claimed, the assembly of claim 1, wherein the housing comprises a perforation pattern comprising at least one row of apertures (Gray col. 5 lines 15-24 teach apertures spaced around the surface of the forming drum (housing). Figure 2 shows the rows of apertures 16 in the forming structure 15.)

    PNG
    media_image1.png
    895
    677
    media_image1.png
    Greyscale











Regarding claim 9, modified Gray meets the claimed, the assembly of claim 1, wherein at least one of the surface protrusions of the compression mechanism is configured to align with and at least partially surround a corresponding aperture perimeter to provide a compressive force to the material passing through the gap near the corresponding aperture (Wagner Abstract and col. 5 lines 10-26 teach a positive roller (compression mechanism) with projections (protrusions) presses against corresponding cavities (apertures) in the negative roller to compress the web material in the gap between the rolls.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gray as applied to claim 1 above, and further in view of Locke (US 2014/0012213).
Regarding claim 3, modified Gray does not meet the claimed, the assembly of claim 1, wherein the material is a polyurethane based foam material.
Analogous in the field of perforated materials, Locke meets the claimed, the assembly of claim 1, wherein the material is a polyurethane based foam material (Locke [0028] describe a material made of polyurethane foam.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the laser processing assembly of modified Gray with the polyurethane foam of Locke in order to provide a porous material to form flow channels, see Locke [0028].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gray as applied to claim 1 above, and further in view of Chen (US 2003/0213552).
Regarding claim 4, modified Gray the assembly of claim 1, wherein the exterior surface topography of the compression mechanism is configured to compress the material passing through the gap and around the one or more apertures in the housing (Wagner col. 5 lines 10-26 teach a positive roller (compression mechanism) pushes against a corresponding negative roller (housing) to compress a web material. The negative roller has negative pattern, apertures, to match the positive pattern.)
to compress the material within a laser processing area of the material.
Analogous in the field of laser processing, Chen meets the claimed, to compress the material within a laser processing area of the material (Chen [0029] teaches a laser source produces a beam on laser irradiation zone a material as it is compressed between two rollers.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the laser processing apparatus of modified Gray with compressing the material in a laser processing area as taught by Chen in order to heat the material as it passes through, see Chen [0030]. 
Regarding claim 5, modified Gray meets the claimed, the assembly of claim 4, wherein the laser processing area is a target area aligned with an axis of a laser beam (Chen [0029] teaches the laser beam produces a laser irradiation zone) directed by the galvo (Piantoni [0038] and [0062] teach a galvo system can transmit a laser beam) through at least one aperture in the housing to a surface of the material compressed adjacent thereto (Gray col. 6 lines 15-20 teach that the energy source directs energy through an aperture on the surface of the forming structure (housing) and onto the web material. Gray col. 6 lines 42-43 further teach that the energy source can be a laser.)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gray as applied to claim 2 above, and further in view of Nishihara (US 2017/0080522).
Regarding claim 6, modified Gray meets the claimed, the assembly of claim 2, wherein the second drum (Wagner col. 5 lines 10-26 teach a positive roller (second drum) with protrusions) and also teaches passing through the gap (Wagner col. 5 lines 10-26 teach a material is compressed between a positive (first drum) and negative (second drum) roller.)
Modified Gray does not teach, an under-material air delivery mechanism therein and configured to pressurize the foam material by way of an aperture positioned in the protrusion.
Analogous in the field of laser processing, Nishihara meets the claimed, an under-material air delivery mechanism therein and configured to pressurize the foam material by way of an aperture positioned in the protrusion (Nishihara [0032] teaches a laser processing machine has a pump (air delivery means) that delivers air from below to a workpiece via through-holes (apertures). The through-holes and pump are positioned opposite the laser.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the second drum with protrusions of modified Gray with the pump and apertures beneath the workpiece and opposite to the laser of Nishihara to arrive at protrusions of the second drum having apertures for air-delivery in order to assist in placement and removal of the workpiece material, see Nishihara [0008]-[0009].
Regarding claim 7, modified Gray does not explicitly meet the claimed, the assembly of claim 6, wherein the under-material air delivery mechanism is positioned within the second drum such that at least one of the plurality of apertures in the first drum, a protrusion on the second drum, and an air flow path from the air delivery mechanism are all aligned with respect to the axis of the laser beam, however, Nishihara [0032] teaches air flow via through-holes (apertures), Wagner Abstract and col. 5 lines 10-26 teach protrusions on the positive roller (second drum) line up with recesses (apertures) on the negative roller (first drum), and Gray col. 6 lines 15-23 and col. 5 lines 44-54 teach that a radiant energy source, such as a laser, perforates a web material via apertures on the surface of a forming structure (first drum.) When combined, the combination of Gray, Wagner, and Nishihara teach that a laser in a first drum passes through apertures on a first drum (Gray) followed by protrusions on a second drum that correspond with the apertures on a first drum (Wagner), and finally, air flow through apertures located on a structure opposite the laser (Nishihara). 
It would have been obvious to a person of ordinary skill in the art before the filing date to align the laser, apertures, protrusions, and air flow in order to compress and process the material, see Gray col. 6 lines 36-43, Wagner col. 5 lines 10-26, and Nishihara [0008]-[0009].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6,599,612) modified by Wagner (US 6,739,024) and Chen (US 2003/021355).
Regarding claim 18,  an assembly for producing a well or reservoir in a material (Gray col. 5 lines 44-54 describe an apparatus used to perforate a web material using an energy source) with a laser processing system, (Gray col. 6 lines 42-43 teach the energy source in can be a laser) the assembly comprising: a first rotatable drum (Gray col. 5 lines 1-9 teach a forming drum rotates) and wherein the first drum has exterior surface topography comprising a plurality of apertures;(Gray col. 5 lines 16-20 teach the forming drum has a forming structure with small apertures.)
Gray does not meet the claimed, a second rotatable drum comprising an exterior surface topography having a plurality of surface protrusions thereon; a gap between the first and second rotatable drum configured to receive a web of material there in for compressing the material passing between first and second drum while laser processing the material concurrently. 
Analogous in the field of perforation assemblies, Wagner meets the claimed, a second rotatable drum comprising an exterior surface topography having a plurality of surface protrusions thereon; (Wagner col. 5 lines 10-26 teach a positive roller (compression mechanism) with projections (protrusions) that compresses a web material)  a gap between the first and second rotatable drum configured to receive a web of material there in for compressing the material passing between first and second drum (Wagner col. 5 lines 10-26 teach a positive roller (compression mechanism) with  pushes against a corresponding negative roller (housing) to compress a web material) 
Gray teaches a laser inside the housing, see Gray col. 5 lines 1-13 and col. 6 lines 40-44, however, Gray does not specifically disclose a steering mechanism and does not meet the claimed, to receive a laser beam steering mechanism therein or the material is compressed while laser processing the material concurrently
Analogous in the field of laser processing, Chen meets the claimed, to receive a laser beam steering mechanism therein (Chen [0029] teaches a mirror (steering mechanism) for is placed inside a transparent roller) and the material is compressed while laser processing the material concurrently (Chen [0029] teach the material is pressed through rollers 17 and 18 while being irradiated.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the laser processing apparatus of modified Gray with the beam steering mechanism of Chen in order to deflect the laser light to the irradiation zone, see Chen [0029]. It would have been further obvious to combine the apparatus of Gray with the concurrent laser processing of Chen in order to pressure and heat the material, see Chen [0029]-[0020].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gray as applied to claim 18 above, and further in view of Nishihara (US 2017/0080522).
 the assembly of claim 18, and further comprising the second drum and a surface protrusion. (Wagner col. 5 lines 10-26 teach a positive roller (second drum) with protrusions.)
 Modified Gray does not meet the claimed, an under-material air delivery mechanism is positioned within and configured to direct air along an air flow path through at least one opening in the second drum positioned within the protrusion.
Analogous in the field of laser processing, Nishihara meets the claimed, an under-material air delivery mechanism is positioned within and configured to direct air along an air flow path through at least one opening in the second drum positioned within the protrusion (Nishihara [0032] teaches a laser processing machine has a pump (air delivery means) that delivers air from below to a workpiece via through-holes (opening). The through-holes and pump are positioned opposite the laser.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the second drum with protrusions of modified Gray with the pump and opening beneath the workpiece and opposite to the laser of Nishihara to arrive at protrusions of the second drum having openings for air-delivery in order to assist in placement and removal of the workpiece material, see Nishihara [0008]-[0009].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gray as applied to claim 18 above, and further in view of Locke (US 2014/0012213).
Regarding claim 20, modified Gray does not meet the claimed, the assembly of claim 17, wherein the material is an open cell foam.
Analogous in the field of perforated materials, Locke meets the claimed, the assembly of claim 17, wherein the material is an open cell foam (Locke [0028] describe a material made of polyurethane open-cell foam.)  Examiner notes that claim 20 is being interpreted as being dependent from claim 18, see 112 section above. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the laser processing assembly of modified Gray with the open-cell foam of Locke in order to provide a porous material to form flow channels, see Locke [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.B./            Examiner, Art Unit 1744                          

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744